1.  Applicant's amendment, filed 03/02/2022, is acknowledged.
 
2.  Claims 9 and 12 are pending and under examination.
 
3.  The following new ground of rejection are necessitated by the amendment submitted 03/02/2022.

4. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 
5.  Claim 9 stands rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention for the same reasons set forth in the previous Office Action mailed 10/06/2021.


The claims recite  “an antibody that binds alha4 beta7 integrin” in claim 9 as part of the invention.

Applicant’s arguments, filed 03/02/2022, have been fully considered, but have not been found convincing.
It is noted, that the caselaw cited by the examiner relates to composition claims and does not relate to using functional limitation on method claims which are perfectly acceptable. This issue of functionally claiming inhibitors in a method claim for the purpose of written description has been directly addressed by the court in Erfindergemeinschaft UroPep GbR v. Eli Lilly & Co., Case No. 2:15-CV-1202-WCB (E.D. Tex. Oct. 21, 2016), “AFFIRMED. See Fed. Cir. R. 36” GBR v. Eli Lilly & Co., 2017-2603, at *2 (Fed. Cir. Oct. 10, 2018).
In the first place, the claims of the '124 patent are directed to the use of PDE V inhibitors to treat BPH, not to the discovery of PDE V inhibitors themselves. As UroPep explains, the "inventors did not purport to, and did not, contribute novel PDE V inhibitors" to the art. See Pl. UroPep's Combined Opp'n to Defs.’ Mots. For Summ. J., at 22, Dkt. No. 129. Given the nature of the claims, the proper inquiry under the written description requirement is whether the disclosure in the specification shows that the inventors possessed the invention that administering an effective amount of a PDES inhibitor would treat BPH. Thus, given that at least some PDE V inhibitors were known and were 
This is not found convincing because besides vedolizumab, the specification fails to anti-α4β7 antibodies that would treat NASH and no other α4β7 antibodies were known and were disclosed in the instant specification. 
The instant claims encompass a method of treating that requires an antibody which is defined by the functional limitation “that binds alpha4 beta7 integrin”.  It is noted that  human α4 subunit is  1032 amino acid in length and human β7 subunit is 798 amino acid in length.  It is well known in the art that the epitope binding site of an antibody is usually defined by no more than six to eight amino acids. Neither the instant specification nor the art of record shows that the majority of antibodies that bind to any one of the multitude of epitopes present in a protein having the sequence of α4β7  are capable of treating NASH, as is required for the operability of the claimed method. The required genus is not adequately described because neither the specification nor the art of record describes a representative number f species of antibody within the required genus. 
The written description standard set out in Ariad applies to antibodies. See Amgen, Inc. v. Sanofi, 872 F.3d 1367, 1376-79 (Fed. Cir. 2017) ( applying the Ariad standard to antibodies claimed based on their binding and blocking activities); Abb Vie Deutschland GmbH & Co. v. Janssen
Biotech, Inc., 759 F.3d 1285, 1298-1300 (Fed. Cir. 2014) (same).

The claims here are directed to methods of using antibodies, rather than the antibodies themselves, but the same standard applies with regard to the written description requirement. See University of Rochester v. G.D. Searle & Co., 358 F.3d 916,926 (Fed. Cir. 2004):

Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.

In University of Rochester, the "claimed method depend[ed] upon finding a compound that selectively inhibits PGHS-2 activity. Without such a compound, it is impossible to practice the claimed method of treatment." Id. ( citation omitted). Similarly here, the claimed methods cannot be practiced without antibodies having the inhibiting or blocking activities recited in the claims. Appellant's argument that the claims are adequately described because they are directed to a method, not a composition of matter, is therefore unpersuasive.

Besides vedolizumab and Clone DATK32, the instant Specification does not describe any specific antibodies that are suitable for use in the claimed methods.  



Since the instant claims are directed to the use of antibodies, The USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018, applies.
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.

     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

In contrast to applicant’s reliance of describe the epitope of the α4β7 integrin in providing a fully characterized antigen / specific epitope as well as claiming structural elements of the antigen, one or more functions recited in claims 1-7 and 9-11,  there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-α4β7 integrin antibodies to demonstrate possession. 
    Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

There is no evidence that knowledge of the chemical structure of an antigen gives the required kind of structure identifying information about the corresponding antibodies Applicants attempt to describe the invention by describing something that is not the invention: viz., the antigens to which the antibodies may bind.   There nothing in the disclosure that describes the antibodies as required by the test set forth in Ariad.

However, the anti-integrin α4ß7 antibodies are required to practice the invention.  The specification also fails to provide any specific structural or physical information so as to define a genus of antibodies having the desired therapeutic properties. Applicant is merely rely on the identification of integrin α4ß7 as the antigen and the well-known structure of antibodies in general.  However, the claims do not recite a general antibody, but an antibody having a specific Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).


6.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.  Claims 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sadowski et al (American Journal of Gastroenterology, (October 2015), 110(1), pp. S300, Abstract # 679).

Sadowski et al teach a patient who has a history of penetrating ileococolnic CD and nonalcoholic steatohepatitis (NASH) was treated with (administering) vedolizumab (anti-α4β7 antibody) with resolution of her symptoms (see abstract).  

The reference teachings anticipate the claimed invention.

8.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.  Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090214527 in view of Sadowski et al (American Journal of Gastroenterology, (October 2015), 110(1), pp. S300, Abstract # 679).
The `527 provides a medical use of any combination described herein, preferably the use for the treatment of alcoholic liver disease and  non-alcoholic steatohepatitis (NASH) [0035]. The `527 publication teaches a combination of an anti-α4β7 antibody with a caspase inhibitor (see claim 9).   A combination of an anti α4β7 integrin antibody or antigen binding portion thereof with a caspase inhibitor as defined herein. Preferably, the antibody inhibits the interaction of MAdCAM with α4β7 integrin. More preferably, the antibody is humanized Act-1, also called MLN02 (i.e., vedolizumab) (WO 01/078779) [0034]. 
The `527 publication teaches that antibodies that inhibit binding of MAdCAM to its integrin binding partner, α4β7 for example anti-MAdCAM antibodies (e.g. MECA-367; U.S. Pat. No. 
The `527 publication teaches and claims methods for treating alcoholic liver disease or non-alcoholic steatohepatitis (NASH), which method comprises administering to a patient in need thereof a therapeutically-effective amount of the combination of an anti-MAdCAM monoclonal antibody and an anti-fibrotic agent. wherein said antibody inhibits binding of human MAdCAM to α4β7 (see published claims 1-2, 6-7, 10-11). 
 The reference teachings differ from the claimed invention only in the recitation of administering alone an effective amount of anti-α4β7 antibody in claim 9 including vedolizumab in claim 12.
Sadowski et al teach a patient who has a history of penetrating ileococolnic CD and nonalcoholic steatohepatitis (NASH) was treated with (administering) vedolizumab (anti-α4β7 antibody) with resolution of her symptoms (see abstract).  

Given that vedolizumab has been shown as being effective in treating NASH taught by the Sadowski, those of skilled in the art would have had a reason to target NASH with a monotherapy using vedolizumab alone because Sadowski shows therapeutic treatment with vedolizumab as effective in resolution of patient’s symptoms including NASH symptoms. 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

10.  No claim is allowed.

11. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(i) McHenry et al.  Improvement in Radiographic Small Bowel Inflammation and Starting an Anti-Integrin Leads to Worsening Hepatic Steatosis in Crohn’s Disease.  Gastroenterology 156(6):S-875, May 2019, Abstract # Mo1888.
McHenry et al teach that starting an anti-integrin (vedolizumab) was independent associated with an 11.3% increased in the predictor for the change in hepatic steatosis (PDFF).  Their findings provide evidence that improving bowel inflammation and also starting a gut-specific anti-inflammatory medication are each associated with worsening hepatic steatosis. These findings together provide evidence that there is no direct causative role between bowel inflammation and hepatic steatosis in CD. Future steps include exploring the pathophysiology of the effect of anti-integrins on liver fat (see abstract).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 15, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644